                                        Case 3:19-cv-04025-WHA Document 94 Filed 03/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   GEORGE CHRISTOPHER UBERTI,
                                  11                  Plaintiff,                            No. 3:19-cv-04025-WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   VALERIE BROWN, et al.,                               ORDER DENYING MOTION FOR
                                                                                            NEW TRIAL
                                  14                  Defendants.

                                  15

                                  16

                                  17        Plaintiff filed this lawsuit in July 2019, raising Sherman Act claims against officials of

                                  18   the County of Sonoma following the County’s decision in 2006 to consolidate the County

                                  19   Offices of the Auditor-Controller with the Treasurer-Tax Collector into the Office of the

                                  20   Auditor-Controller with the Treasurer-Tax Collector (“ACTTC”). Defendants are past and

                                  21   current members of the Sonoma County Board of Supervisors, and prior employees and heads

                                  22   of the ACTTC.

                                  23        A prior order held that plaintiff lacked standing because he did not allege a particularized

                                  24   injury, and his Sherman Act claims failed as a matter of law because consolidating the

                                  25   government offices were normal governmental operations not cognizable under the Sherman

                                  26   Act. The order dismissed the complaint with prejudice and final judgment was entered in favor

                                  27   of defendants. Our court of appeals summarily affirmed (Dkt. No. 82).

                                  28
                                        Case 3:19-cv-04025-WHA Document 94 Filed 03/22/21 Page 2 of 2




                                   1        In the instant motion, styled a motion for a new trial, plaintiff seeks relief from the final

                                   2   judgment under FRCP 60 asserting that he “brings new evidence and particularizes his claims

                                   3   concerning substantially the same matters complained of” previously (Dkt. No. 87). Plaintiff

                                   4   asserts that he was denied welfare benefits because of defendants’ antitrust practices and

                                   5   alleged unlawful accounting and audit practices. Assuming these new allegations sufficiently

                                   6   state a particularized injury, they do not address the independently sufficient ground supporting

                                   7   the judgment: ordinary governmental operations are not cognizable under the Sherman Act.

                                   8   Moreover, plaintiff brings no facts supporting relief from the final judgment under FRCP 60.

                                   9        The motion is DENIED. Plaintiff shall make no more filings that in effect seek to

                                  10   relitigate issues already decided.

                                  11

                                  12        IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: March 18, 2021

                                  15

                                  16
                                                                                               WILLIAM ALSUP
                                  17                                                           UNITED STATES DISTRICT JUDGE
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
